Fourth Court of Appeals
                                  San Antonio, Texas
                                       September 8, 2016

                                      No. 04-16-00374-CV

                 IN THE INTEREST OF E.K.H. AND K.L.H., CHILDREN,

                  From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015PA01156
                         Honorable Richard Garcia, Judge Presiding


                                         ORDER
       In this accelerated appeal, the minor children’s attorney ad litem’s brief was due on
September 6, 2016. Before the brief was due, the attorney ad litem filed a first motion for a ten-
day extension of time to file the brief. See TEX. R. APP. P. 38.6(b), (d).
       The attorney ad litem’s motion is GRANTED. The brief is due on September 16, 2016.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of September, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court